Citation Nr: 0611242	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of jungle 
rot of the feet.

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to June 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the Chicago, Illinois RO.  Service 
connection for jungle rot of the feet was initially denied in 
an unappealed June 1975 rating decision.  Since then an 
additional service medical record (a copy of the veteran's 
March 1971 service separation examination report which was 
not of record in June 1975) was added to the record.  Under 
38 C.F.R. § 3.156(c), where new and material evidence 
consists of a supplemental service department report received 
after a decision has become final, the former decision will 
be reconsidered.  Although the RO discussed whether new and 
material evidence was received to reopen the claim, it is 
clear from the rating decision and the supplemental statement 
of the case issued in January 2006 that the RO also 
reconsidered the claim (i.e., considered it de novo).  The 
veteran is not prejudiced by the manner in which his claim 
was processed, and the Board finds that de novo review is 
appropriate.  In November 2003, the veteran testified at a 
Travel Board hearing before the undersigned.  A transcript of 
this hearing is of record.  In June 2004, the case was 
remanded for additional evidentiary development.  The claims 
file is now under the jurisdiction of the Jackson, 
Mississippi RO.


FINDINGS OF FACT

1.  The veteran served in combat.

2.  The preponderance of the evidence is against a finding 
that any foot disability the veteran now has is related to 
his service, and specifically to a fungal infection therein.
3.  The preponderance of the evidence is against a finding 
that the veteran's tension headaches are related to service, 
and specifically to a head injury therein.

4.  The preponderance of the evidence is against a finding 
that the veteran has a left knee disorder that is related to 
service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of jungle rot of the 
feet is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).  

2.  Service connection for a headache disorder is not 
warranted.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2005).  

3.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A December 2002 statement of the case (SOC), January 2006 
supplemental SOC (SSOC), and June 2002, June 2004, July 2005, 
and October 2005 letters, provided at least some VCAA-type 
notice, i.e., of what the evidence showed, the criteria for 
establishing service connection, and the bases for the denial 
of the claims.  The June 2002, June 2004, July 2005, and 
October 2005 letters outlined the appellant's and VA's 
responsibilities in developing evidence to support the 
claims, advised him of what type of evidence would be 
pertinent to the claims, and advised him to identify evidence 
for VA to obtain or to obtain the evidence on his own and 
specifically (see June 2004 letter, p. 2) to submit any 
evidence in his possession pertaining to the claims.  

Although complete notice was not provided prior to the 
initial adjudication of the claims, the veteran has had full 
opportunity to respond and supplement the record, and to 
participate in the adjudicatory process after all essential 
notice was given.  He is not prejudiced by any notice timing 
defect.  Significantly also, while he did not receive notice 
regarding the rating of the disabilities at issue or 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (Vet. App. Mar.3, 2006)), he is not 
prejudiced by lack of such notice, as it becomes pertinent 
only when service connection is granted, and the decision 
below denies the service connection claims.

Regarding the duty to assist, VA and, to the extent possible, 
private treatment records have been secured.  VA arranged for 
the veteran to be examined.  He has not identified any 
pertinent records that remain outstanding.  VA's duty to 
assist is met.  

II. Factual Background 

The veteran's service medical records include a March 1969 
induction examination report and medical history, both 
negative for any mention of complaints, findings, or 
diagnoses pertaining to headaches, jungle rot of the feet, or 
a left knee disorder.  The records include no mention of 
"jungle rot", headaches, or a knee injury.  The recently 
received report of the veteran's May 1971 service separation 
examination is likewise negative for mention of complaints, 
findings or diagnoses of headaches, jungle rot of the feet, 
or a left knee disorder.  

The veteran's DD Form 214 reflects that he served in Vietnam 
from December 1969 to November 1970 and that he was awarded a 
Combat Infantryman's Badge (CIB).

Postservice medical records include undated and July 2002 
private treatment records that note tinea pedis and 
patellofemoral pain syndrome.

On October 2002 VA examination the claims file was reviewed.  
The veteran reported that while riding on a personnel carrier 
in Vietnam, he was struck on the head by a carrier rod; a 
paramedic bandaged the head.  (He showed the examiner a 
photograph of himself in Vietnam with his head bandaged, and 
apparently blood showing in the middle of the forehead.)  He 
also related that he fell to the ground while firing a gun in 
Cambodia, sustaining a knee injury, and that he has had knee 
pain ever since.  He was not seen by a doctor for either 
injury in service.  (The examiner noted that there was no 
record of treatment in service.)  His current complaints were 
related to the head injury were periodic headaches and 
headaches with any extensive laughing.  He also complained of 
left knee weakness and pain.  He stated that a doctor had 
recently prescribed a brace for his knee.  The examiner 
indicated that no left knee disorder was found, and that x-
rays were normal, and that the veteran had occasional, mild 
tension headaches that were not related to service.  

On October 2002 VA skin examination, the veteran reported a 
30-year history of scaling and itching of the feet, 
controlled by creams.  He reported chronic, painful 
hyperscaling and thickness of the toenails.  The diagnosis 
was mild onychomycosis of the toes.  The opined that this was 
a common condition which was not related to service.  

A December 2002 VA treatment record reflects that the veteran 
was seeking a prescription for a foot cream.  He submitted 
several copies of labels of prescriptions for creams.  

At a November 2003 Travel Board hearing, the veteran 
testified that he had jungle rot in service and has had it 
since.  He had an exacerbation two years prior, and was using 
a cream to control symptoms.  He testified about his head and 
left knee injuries in service.  He stated that he gets 
migraine headaches for a few seconds after laughing, which 
requires him to remain quiet and take over-the-counter 
medicines.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

By virtue of being awarded a CIB, the veteran is entitled to 
the relaxed evidentiary requirements of 38 U.S.C.A. § 
1154(b).  However, the reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
See Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  Hence, even though the 
veteran's contention of incurrence [of jungle rot of the 
feet, head injury, and left knee injury in service] may be 
sufficient proof of such without corroborating medical 
evidence, it is not sufficient evidence of a nexus between 
such event/injury and the current diagnoses.  

The veteran's service medical records are silent for any 
mention of "jungle rot".  While under the relaxed 
evidentiary requirements of 38 U.S.C.A. § 1154 his lay 
assertions may suffice to establish that he had an episode of 
such in service, they do not suffice to establish that this 
resulted in chronic disability, or that any current foot skin 
disability is related to such episode.  As to current 
disability, while a July 2002 private medical record lists a 
diagnosis of tinea pedis, clinical findings were not reported 
at the time, and tinea was not noted on subsequent VA 
examination, nor reported at any time since.  Furthermore, 
the private medical record did not report any history of or 
etiology for the tinea, and did not relate it to service.  
Consequently, the record neither shows that the veteran 
currently has tinea pedis, nor suggests that such disease 
might be related to service.  While onychomycosis was 
diagnosed on VA examination, the examiner noted that it was a 
common condition, and unrelated to service.  There is no 
competent (medical) evidence to the contrary, i.e., linking 
the onychomycosis to service (or to "jungle rot" therein).  
Significant also the lengthy period of time (more than 31 
years) between service and the first clinical documentation 
of onychomycosis of record.  This, of itself, is a factor for 
consideration in determining whether a disability might be 
service related.  The veteran's own assertions that his 
current foot disability (onychomycosis) is a residual of 
jungle rot he had in service are not competent evidence.  
Because he is a layperson, he is not competent to opine in 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The preponderance of the 
evidence is against this claim, and it must be denied.  

The record also does not show a relationship between the 
veteran's tension headaches and his service (or any head 
injury therein).  Because of the relaxed evidentiary 
requirements under 38 U.S.C.A. § 1154 (along with such 
evidence as the photo of the veteran with his head bandaged 
in service), it may be accepted that the veteran indeed 
sustained a head injury in service.  However, a VA physician 
who reviewed the record and examined the veteran opined that 
the veteran's current headache disability was unrelated to 
service.  There is no medical opinion of record to the 
contrary.  Again, it is significant that there was a lengthy 
passage of time between service and the earliest postservice 
medical documentation of a headache disorder.  And again, as 
the veteran is a layperson, his belief that he has headaches 
related to service is not competent evidence.  See Espiritu, 
supra.  The preponderance of the evidence is against this 
claim, and it must be denied.  

Regarding the claim seeking service connection for a left 
knee disorder, while a private medical record (in July 2002) 
notes a diagnosis of patellofemoral pain syndrome, the 
clinical findings reported at the time reflect only ankle 
(and not any knee) pathology.  More recently, a VA 
examination revealed that there was no evidence of left knee 
pathology.  As the private record showing a diagnosis of 
patellofemoral syndrome does not report any associated 
clinical findings, or related history, does not include a 
rationale for the diagnosis, the VA examiner's opinion is 
more probative as to whether the veteran has a chronic left 
knee disability, and establishes that he does not.  As a 
layperson, the veteran is not competent to establish that he 
has a left knee disability related to service by his own 
beliefs.  Without a showing that the veteran now has a 
chronic left knee disability, there is no valid claim of 
service connection for such disability (See Brammer v. 
Derwinski, 3 Vet. App, 223 (1992)), and the claim seeking 
service connection must be denied.   

ORDER

Service connection for residuals of jungle rot of the feet is 
denied.

Service connection for a headache disorder is denied.

Service connection for a left knee disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


